

115 HR 4037 IH: VA Fairness in Hiring Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4037IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mrs. Hartzler introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the non-applicability of non-Department of
			 Veterans Affairs covenants not to compete to the appointment of certain
			 Veterans Health Administration personnel.
	
 1.Short titleThis Act may be cited as the VA Fairness in Hiring Act. 2.Non-applicability of non-Department of Veterans Affairs covenants not to compete to appointment of Veterans Health Administration personnel (a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7413.Effect of non-Department covenants not to compete
 (a)Non-ApplicabilityExcept as provided in subsection (b), in the case of an individual who is an applicant for appointment to a position in the Veterans Health Administration described in section 7401 of this title, any covenant not to compete into which the individual has entered with a non-Department facility or employer shall have no force or effect with respect to the appointment of the individual to such a position.
 (b)Termination of Department employmentIn the case of an individual who is appointed to such a position in the Veterans Health Administration who has entered into a covenant not to compete that is rendered non-applicable pursuant to subsection (a), if the individual’s employment at the Veterans Health Administration is terminated for any reason before the specified period of time in such covenant, then such covenant shall apply with respect to that individual for the period beginning on the date of the termination of the individual’s employment at the Veterans Health Administration and ending on the last day of such specified period of time.
 (c)Covenant not To competeIn this section, the term covenant not to compete means an agreement— (1)between an employee and employer that restricts such employee from performing—
 (A)any work for another employer for a specified period of time; (B)any work in a specified geographical area; or
 (C)work for another employer that is similar to such employee's work for the employer included as a party to the agreement; and
 (2)that is entered into after the date of enactment of this Act.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7412 the following new item:
				
					
						7413. Effect of non-Department covenants not to compete..
			